Title: From George Washington to Major General William Heath, 2 February 1777
From: Washington, George
To: Heath, William



Dr Sir,
Head Quarters. Morris Town. Feby 2d 1777

I have not been favd with a line from you since the 24th Ulto. Anxious for the Success of the Troops with You, I wish to hear from you frequently; An Express may meet with a ready Passage across the North River.
While You are lying in that quarter I would by all means have the Forage & Provisions removed to some interior parts of the Country, entirely out of the Enemy’s reach; For altho’ the removing it will be attended with greater Expence than the same Quantity could be laid in for nearer the grand Magazines, Yet the Loss of it to the Enemy will

vastly more than counterbalance that Consideration: I do not mean that this business shd obstruct or retard your Military Operations; a sufficient Number of Waggons can do it in security when covered by yr Troops tho’ engaged.
Tis more than probable that the Enemy have laid in their Magazines on Long Island; I would therefore have You omit no Chance of destroying them, but rather that You would industriously court an Opportunity of detaching a Party for that special purpose: Blows of this sort, frequently repeated now, will effectually prevent their pushing on with Vigor the ensuing Campain—Wishing You Success, I am, Dr Sir, Yr most Obedient Servant

Go: Washington

